Citation Nr: 1020350	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-37 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
fracture of the right tibia with sensory nerve damage, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to April 
2001, from January 2003 to June 2004, and from January to May 
of 2009.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Board remanded this case in October 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the evaluation initially assigned 
his residuals of a fracture of the right tibia with sensory 
nerve damage does not accurately reflect the severity of that 
disorder.
 
The record shows that the Veteran failed to report for a VA 
examination scheduled for October 2008.  In December 2008, he 
explained that he did not report because he received notice 
of the examination while he was in training preparing for 
deployment overseas; he requested a new examination.  The RO 
did not oblige him, and based on records thereafter received 
which showed that he entered active duty in January 2009 and 
was released in May 2009, the Board remanded the case for the 
scheduling of the Veteran for another VA examination.  The 
Board instructed the RO to contact the Veteran and request 
that he identify any treatment records, including service 
treatment records, pertaining to his service-connected 
disorder for the period since June 2008.  The Board requested 
that the RO then obtain all records identified by the 
Veteran, noting that all efforts to obtain service treatment 
records should be fully documented.

In December 2009, the RO requested that the Veteran identify 
any pertinent records since June 2008; he did not respond.  
In February 2010, the RO informed the Veteran that he would 
be scheduled for a VA examination.  Later that month he 
contacted the RO and explained that he would not be attending 
the scheduled VA examination.  He also indicated that he was 
scheduled for another deployment in June 2010.  In March 
2010, he was contacted by VA via phone, at which time he 
explained that he was unable to attend the VA examination 
because of his "work situation."   He indicated that he 
expected to be deployed in June 2010 and return in June 2011, 
and indicated that he desired a VA examination when he 
returned.

The record shows that the RO made no effort to secure the 
Veteran's service treatment records for his period of active 
service from January 2009 to May 2009.  Those records are 
likely to at least contain the reports of an entrance and a 
discharge examination, which would be relevant to the current 
severity of the disorder at issue.  Although the Veteran has 
not identified his Reserve and/or Air National Guard unit, VA 
is still required to make efforts to secure any outstanding 
service treatment records, including through sources such as 
the National Personnel Records Center (NPRC).  For this 
reason, the Board determines that additional development is 
required.  (The Board notes that the Veteran is apparently 
scheduled to enter a period of active duty in June 2010, 
which would result in additional pertinent service treatment 
records.)

As to the Veteran's request for a VA examination when he 
returns from his next period of active duty, the Board points 
out that his explanation for not attending an examination 
before June 2010, namely his "work situation," does not 
(absent any further explanation) constitute good cause.  He 
is advised in this regard that the duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify the Reserve 
and/or Air National Guard unit(s) with 
which he has served since January 2009.  
If the Veteran identifies the unit(s), the 
RO should attempt to obtain any service 
treatment records for the Veteran from the 
unit(s) for the period since January 2009.  
In any event, the RO should contact the 
National Personnel Records Center and 
request that the NPRC provide any service 
treatment records for the Veteran in its 
possession for the period since January 
2009. 

2.  Thereafter, the RO should undertake any 
indicated development, including a VA 
examination if deemed warranted.  The RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).










_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

